DETAILED ACTION
This action is responsive to the application No.16/215,676 filed on 12/11/2018.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 01/05/2021 in which claims 1-2, 9, 11 and 12 have been amended. Claims 1, 9 and 21 are independent claim. Claims 16-20 have been cancelled. New added claims 21-25. Claims 1-15 and 21-25 have been examined and are pending in this application. 
Claim 2 rejection under 112 second paragraph has been withdrawn as new amended, see claim set date 01/05/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Basker (US 2017/0352659 A1; hereinafter ‘Basker’).
Regarding independent claim 1, Basker’s Fig. 23-30 and 37 discloses a FinFET device, comprising: 
a substrate (110, Fig. 23-30, [0061]) having fins (120, [0063]);

gate spacers (160/170, [0093]) disposed on opposing sidewalls of the metal gate strip (215+218+220 or only 218, Fig. 23-30 and 37); and 
a dielectric helmet (230/240, [0144 and 148]) disposed over the metal gate strip (215+218+220 or only 218, Fig. 23-30 and 37).
Regarding claim 2, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 1, wherein 
the metal gate strip (215+218+220 or only 218, see Fig. 37) has a straight-shaped portion (Note: a shape can be defined as the form of an object or its outline, outer boundary or outer surface. Therefore, the metal gate strip 215+218+220 or only 218 having the straight portion from top to bottom outline portion. It is the shaped of I or straight shaped, see Fig. 37) on each of the fins (120).
Regarding claim 5, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 1, wherein 
the dielectric helmet (230/240, Fig. 27-36) has a T-shaped cross-section (see Fig. 27-36).
Regarding claim 6, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 1, wherein the gate spacers comprise: 
first gate spacers (170) disposed on opposing entire sidewalls of the metal gate strip (215+218+220 or only 218, Fig. 23-30 and 37); and 
second gate spacers (160) disposed on opposing upper sidewalls of the metal gate strip (215+218+220 or only 218, Fig. 23-30 and 37). 
Regarding claim 7, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 6, wherein 
each of the first gate spacers has an uneven bottom while each of the second gate spacers has an even bottom (see Fig. 23-30 and 37).
Regarding claim 8, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 1, wherein 
the metal gate (215+218+220 or only 218, Fig. 23-30 and 37 show the 215+218+220 or only 218 with void free) is void-free (i.e., no void form in metal gate strip 215+218+220 or only 218).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Basker (US 2017/0352659 A1; hereinafter ‘Basker’), in view of Kim (US 2017/0345912 A1; hereinafter ‘Kim’).
Regarding claim 3, Basker’s Fig. 23-37 discloses the FinFET device of claim 1, but does not explicitly discloses wherein 
the metal gate strip has voids in the reversed T-shaped portions thereof.
Kim’s Fig. 1C discloses the metal gate strip (160, [0010]) has voids (185, [0010]). 
That it would have been obvious to use the Kim process of making a gate strip 160 has voids 185 as show in Fig. 1C to create the voids or air-gap due to the high aspect ratio of the gate cavity in which the replacement gate structure 160 such as the voids could flow from the high aspect ratio that resulted from the small x-y dimensions.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kim to teachings of Basker such as applied the void 185 (Kim Fig. 1C) of Kim to modifies the metal gate strip (215+218+220 or only 218) (Basker Fig. 23-37) of Basker. One of ordinary skill in the art would have been motivated to make this modification to enable a high aspect ratio for high density and small size using conventional techniques.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Basker (US 2017/0352659 A1; hereinafter ‘Basker’), in view of Kim (US 2017/0345912 A1; hereinafter ‘Kim’), and further in view of Krishnan (US 2017/0033178 A1; hereinafter ‘Krishnan’).
Regarding claim 4, Basker in view of Kim discloses the FinFET device of claim 3, wherein 
the voids (185, [0010], Kim) are disposed below top surfaces of the fins (applied the void 185 of Kim in the gate metal fill (215+218+220 or only 218, Fig. 23-30 and 37) then the portion of void will be disposed below top surfaces of the fins 120).
That it would have been obvious to use the Kim process of making a gate strip 160 has voids 185 as show in Fig. 1C to create the voids or air-gap due to the high aspect ratio of the gate cavity in which the replacement gate structure 160 such as the voids could flow from the high aspect ratio that resulted from the small x-y dimensions.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Kim to teachings of Basker such as applied the void 185 (Kim Fig. 1C) of Kim to modifies the metal gate strip (215+218+220 or only 218) (Basker Fig. 23-37) of Basker. One of ordinary skill in the art would have been motivated to make this modification in order to provide FinFET device very narrow gaps with high aspect ratios are particularly susceptible to gap formation in the fill material (see support from paragraph 0002 of Krishnan (US 2017/0033178 A1; hereinafter ‘Krishnan’)).
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over by Basker (US 2017/0352659 A1; hereinafter ‘Basker’), in view of Krishnan (US 2017/0033178 A1; hereinafter ‘Krishnan’).
Regarding independent claim 9, Basker’s Fig. 23-30 and 37 discloses a FinFET device, comprising: 
a substrate (110, Fig. 23-30, [0061]) having fins (120, [0063]); 
isolation strips (130, [0071]) disposed over the substrate (110) and covering lower portions of the fins (120); and 
a metal gate strip (220, Fig. 23-30 and 37, [0139]) disposed across the fins (120) and the isolation strips (130) and 
Basker does not explicitly disclose
the metal gate strip having voids disposed over the isolation strips and merely between the fins.
Krishnan’s Fig. 4 discloses the metal gate strip (40, [0018]) has voids (42, [0018]) disposed over the isolation strips (34, [0017]) and merely between the fins (32, [0017]). 
That it would have been obvious to use the Krishnan process of making a gate strip 40 has voids 42 as show in Fig. 4 to create the voids or air-gap due to the high aspect ratio of the gate cavity in which the replacement gate structure 40 such as the voids could flow from the high aspect ratio that resulted from the small x-y dimensions (see paragraph 002 of Krishnan).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Krishnan to teachings of Basker to make a high aspect ratio to enable a high density resulting in voids as in 42 (Krishnan Fig. 4) of Krishnan to modifies the metal gate strip 220 (Basker Fig. 23-37) of Basker. One of ordinary skill in the art would have been motivated to make this modification in order to provide FinFET device very narrow gaps with high aspect ratios are particularly susceptible to gap formation in the fill material (Krishnan, [0002]).
Regarding claim 10, Basker’s Fig. 23-30 and 37 discloses a FinFET device of claim 9, further comprising: 
first gate spacers (170, [0099]) disposed on opposing entire sidewalls of the metal gate strip (220); and 
second gate spacers (160, [0099]) disposed on opposing upper sidewalls of the metal gate strip (220).  
 Regarding claim 11, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 10, wherein 
each of the first gate spacers (170, see Fig. 33 and 34) has an L-shaped cross-section (Fig. 33 and 34 show cross section view), and each of the second gate spacers (160, see Fig. 33 and 34) has a straight-shaped cross-section (Fig. 33 and 34 show cross section view). 
Regarding claim 12, Basker’s Fig. 23-30 and 37 discloses the FinFET device of claim 10, wherein 
the first (170) and second gate spacers (160) are protruded out from a top surface of the metal gate strip (215+218+220 or only 218, see Fig. 23-37). 
Regarding claim 13, Basker in view of Kim discloses the FinFET device of claim 9, wherein 
the voids (42, Krishnan) are disposed below top surfaces of the fins (applied the void 42 of Krishnan in the gate metal fill (215+218+220 or only 218, Fig. 23-30 and 37) then the portion of void will be disposed below top surfaces of the fins 120).
That it would have been obvious to use the Krishnan process of making a gate strip 40 has voids 42 as show in Fig. 4 to create the voids or air-gap due to the high aspect ratio of the gate cavity in which the replacement gate structure 40 such as the voids could flow from the high aspect ratio that resulted from the small x-y dimensions (see paragraph 002 of Krishnan).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Krishnan to teachings of Basker such as applied the void 42 (Krishnan Fig. 4) of Krishnan to modifies the metal gate strip (215+218+220 or only 218) (Basker Fig. 23-37) of Basker. One of ordinary skill in the art would have been motivated to make this modification to enable a high aspect ratio for high density and small size using conventional techniques.
Regarding claim 15, Basker’s Fig. 23-37 discloses the FinFET device of claim 9, further comprising 
a T-shaped dielectric helmet (230/240, Fig. 27-36, [0148]) over the metal gate strip (215+218+220 or only 218).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 14 identified distinct feature “a metal stack disposed aside the metal gate strip; and 
an etch stop pattern disposed between the metal stack and the metal gate strip, wherein the top surface of the etch stop pattern is higher than a top surface of the metal gate strip.”
Claims 21-25 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding independent claim 21: the prior art didn’t suggest or teach the claimed invention with “a metal stack disposed aside the metal gate strip; and 
an etch stop pattern disposed between the metal stack and the metal gate strip, wherein the top surface of the etch stop pattern is higher than a top surface of the metal gate strip.” in combination with the other elements of the claim.  
Dependent claims 22-25 are allowed by virtue of their dependency. 
The closest prior art Basker (US 2017/0352659 A1; hereinafter ‘Basker’), Kim (US 2017/0345912 A1; hereinafter ‘Kim’), and Krishnan (US 2017/0033178 A1; hereinafter ‘Krishnan’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious. 
Response to Arguments

Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered. The rejection are maintained as using the previous prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815